BY THE COURT.
It was contended for the actors, that this court, as an instance court, may take cognizance of all maritime causes, and cases have been cited to this effect. In all suits hitherto sustained by me, one or other of the following circumstances existed: 1st. The illegal equipment in our ports of the capturing vessel, contrary to act of congress of 5th June, 1794. 2d. Disregard of sea-letters produced, as required by. the treaty with France; as in Delcol and Arnold. 3d. Capture within a marine league of this coast.
It is true that the question of prize or no prize, has sometimes been implicated with matters that concerned the sovereignty of the United States, or a violation of her treaties.
According to our present treaty with France, certain papers therein specified shall suffice to fix the national character of the vessels of both powers. If such are produced without due effect, and if the captured vessel be brought infrü, praesidia of her own courts, those courts will, without hesitation, interfere. But if American citizens will, for the sake of gain, divest themselves of their neutral character, and send their vessels to sea under foreign or masked papers, they do so at their peril. They forfeit all right to the protection of this court and of the treaties intended for the benefit of those who bring themselves fairly within their provisions. It appears clearly from a variety of evidence, including two policies of insurance, that this vessel had no claim to be considered as American. If the French vessel of war had brought her into this port, the treaty would have justified her in carrying her out again, as a Danish bottom; nor can the captain be now made answerable personally. He has pleaded to the jurisdiction of the court: he has a right to do so; and the libel must be dismissed with costs.